Porter, J.,
delivered the opinion of the court.
The defendant who purchased a slave at a public sale, made by the plaintiff, marshal of the City Court, refused to pay the price, or redeliver the property to the petitioner.
He- is now sued for the price of the adjudication, with interest and costs; or to restore the slave and pay hire for him. His answer sets up various irregularities in the proceedings by which, as he contends, the sale was null and void.
If this defence be sustained by the facts, the defendant' must return the slave, for he cannot hold him under a sala which was void. If, on the contrary, the facts do not sustain it, then he must pay the price, for he cannot keep the property and the money he was to pay for it. So that which ever way the case- is considered, judgment must be for the plaintiff.
The decree of the court of the first instance, which condemns the defendant to the debt ■ and costs, we think meets the justice of the case, and it is, therefore, ordered, adjudged and decreed, that it be affirmed with costs.